DETAILED ACTION
The amendment filed 21 June 2022 has been entered. The amended drawings have been entered. The amended specification has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Donald Stout on 6 July 2022. Examiner notes that the amendment to claim 14 is considered non-substantive and was done without applicant’s approval.
The application has been amended as follows: 
Claim 14. A barrel pump comprising a casing and, the casing including: a drive shaft; a cylinder block comprising at least two circumferentially distributed compression chambers and the cylinder block being driven by the drive shaft; a plate including variable inclination; at least two pistons which reciprocate respectively in the distributed compression chambers of the cylinder block with the pistons being driven by the plate by connecting rods; and the cylinder block including a connection pivotable relative to the casing including separate guides and a centering means for centering rotary movement of the block in the casing, and wherein; the cylinder block is one-piece comprising a first part for guiding the pistons and a second part comprising the compression chambers and the centering means comprises a ball bearing mounted on the second part of the cylinder block, the cylinder block provides intake and discharge of pumped fluid and the first and second parts of the cylinder block have inner spaces which do not communicate.
Cancel Claim 16.

Claim 18. A pump as claimed in claim 14, wherein the first and the second parts of the cylinder block are connected by a third part having a diameter smaller than diameters of the first and second part of the cylinder block.
Claim 20. A pump as claimed in claim 14, comprising a front part including angular-contact roller bearings oriented face-to-face on the first part of the cylinder block which guides the at least two pistons.
Claim 22. (Currently Amended) A pump as claimed in claim 18, comprising a front part including angular-contact roller bearings oriented face-to-face on the first part of the cylinder block which guides the at least two pistons.

Allowable Subject Matter
Claims 14, 18, 20, 22, 27-31 are allowed.
The nearest prior art is Bobier (US Re 32,373).
The following is an examiner’s statement of reasons for allowance. It is noted by the examiner, and stated here for the record of prosecution, that the aspect of the instant invention determined to be novel and patentably distinct from the prior art is “the cylinder block is one-piece comprising a first part for guiding the pistons and a second part comprising the compression chambers and the centering means comprises a ball bearing mounted on the second part of the cylinder block, the cylinder block provides intake and discharge of pumped fluid and the first and second parts of the cylinder block have inner spaces which do not communicate. “ These limitations, provide a structure of the rotating cylinder block with two separate inner spaces one of which guides the piston rods and the other provides the compression space, and the inner spaces do not communicate with each other. The first part which guides the piston is not present in the prior art as a part that is separate from the bore for the compression chamber. The sum of these limitations is not disclosed by the prior art and it would not be obvious to combine references in an effort to meet all of the claimed elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354. The examiner can normally be reached Mon-Fri 0900-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S LEE/Examiner, Art Unit 3746    

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746